Exhibit 10.1


AMENDMENT NO. 2 TO
THIRD AMENDED AND RESTATED LOAN AGREEMENT


This Amendment No. 2 to third AMENDED AND RESTATED Loan Agreement (this
“Amendment”) is entered into as of May 18, 2020 between COOPER-STANDARD
AUTOMOTIVE INC., an Ohio corporation (“Loan Party Agent”) and Bank of America,
N.A., as agent (“Agent”).
RECITALS
A.Loan Party Agent, the other Loan Parties party thereto, Agent and the Lenders
are party to that certain Third Amended and Restated Loan Agreement dated as of
November 2, 2016, as amended by Amendment No. 1 dated as of March 24, 2020 (as
in effect immediately prior to this Amendment, the “Existing Loan Agreement” and
as amended by this Amendment and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders make certain revolving loans and
other financial accommodations to the Borrowers. Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Loan Agreement.
B.Loan Party Agent and the Agent have identified and wish to correct a
scrivener’s error in the omission of an Indebtedness negative covenant basket
permitting the Indebtedness incurred on the Third Restatement Date pursuant to
the Fixed Asset Facility described in clause (i) of the definition thereof.
C.Loan Party Agent and the Agent are entering into this Amendment pursuant to
clause (x) of the last paragraph of Section 14.1.1 of the Existing Loan
Agreement, which permits the Loan Party Agent and the Agent to amend the
Existing Loan Agreement in order to cure any ambiguity, omission, defect or
inconsistency therein.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.Amendments to Existing Loan Agreement.


a.Upon the effectiveness of this Amendment, Section 10.2.2(a) of the Existing
Loan Agreement shall be amended and restated in its entirety as follows:


“Directly or indirectly, Incur any Indebtedness (including Acquired
Indebtedness) or issue any shares of Disqualified Stock and Holdings will not
permit any of its Restricted Subsidiaries to issue any shares of Preferred
Stock; provided, however, that Holdings and any Restricted Subsidiary may Incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock and any Restricted Subsidiary may








--------------------------------------------------------------------------------



issue shares of Preferred Stock, in each case if the Fixed Asset Fixed Charge
Coverage Ratio of Parent and its Restricted Subsidiaries on a consolidated basis
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is Incurred or such Disqualified Stock or Preferred
Stock is issued would have at least 2.00 to 1.00 determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been Incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of such four-quarter period;
provided, further, that the aggregate amount of Indebtedness (including Acquired
Indebtedness) that may be Incurred and Disqualified Stock or Preferred Stock
that may be issued pursuant to the foregoing by Restricted Subsidiaries that are
U.S. Domiciled Loan Parties shall not exceed the greater of (x) $130,000,000 and
(y) 5.0% of Consolidated Total Assets at the time of Incurrence, at any one time
outstanding.”


b.Upon the effectiveness of this Amendment, Section 10.2.2(b)(i) of the Existing
Loan Agreement shall be amended and restated in its entirety as follows:


1.“the Incurrence by Holdings or its Restricted Subsidiaries (including for the
avoidance of doubt, any Wholly-Owned Restricted Subsidiary that is a Foreign
Subsidiary designated under Section 2.18 of the term loan credit agreement
governing the Fixed Asset Facility as such agreement is in effect on the First
Amendment Effective Date (or any comparable section of any other Fixed Asset
Facility)) of (1) the Obligations under this Agreement and the other Loan
Documents, (2) Indebtedness in respect of the Fixed Asset Facility described in
the definition thereof in an aggregate principal amount not to exceed at any one
time outstanding $340,000,000 and (3) additional Indebtedness under the Fixed
Asset Facility up to an aggregate principal amount of Indebtedness outstanding
in reliance of this subclause (3) not to exceed  the sum of (i) the maximum
positive amount of Indebtedness at such time that could be Incurred without
causing the Consolidated Senior Secured Net Debt Ratio to exceed 2.25 to 1.00
(in each case, on a pro forma basis, after giving effect to (x) any New Term
Loans or New Revolving Facility issued pursuant to Section 2.17 of the term loan
credit agreement governing the Fixed Asset Facility Incurred on or prior to the
date of determination as such agreement is in effect on the First Amendment
Effective Date (or any comparable section of any other Fixed Asset Facility),
(y) any increased Loans (as defined in the term loan credit agreement governing
the Fixed Asset Facility as such agreement is in effect on the First Amendment
Effective Date) Incurred on or prior to the date of determination, or (z) any
Incremental Equivalent Debt Incurred on or prior to the date of determination,
and, in each case, the use of the proceeds therefrom, but excluding any amounts
Incurred simultaneously pursuant to the immediately following clause (ii) and,
in the case of an increase to a New Revolving Facility, assuming that the amount
of such increase is fully drawn), (ii) $400,000,000 and (iii) the aggregate
principal amount of all voluntary prepayments (or voluntary redemptions) after
the Third Restatement Date of (a) Term Loans (or notes issued under an indenture
for the Fixed Asset Facility) and New Term Loans prior to such date and
(including pursuant to a Dutch Auction pursuant to Section


- 2 -




--------------------------------------------------------------------------------



2.05(c) of the term loan credit agreement governing the Fixed Asset Facility as
such agreement is in effect on the First Amendment Effective Date (or any
comparable section of any other Fixed Asset Facility)) and (b) loans under any
New Revolving Facility and loans under this Agreement in each case solely to the
extent accompanied by a dollar-for-dollar permanent reduction of New Revolving
Commitments or commitments under this Agreement, as applicable, prior to such
date, in each case for this clause (iii) other than to the extent any such
prepayment is funded from the proceeds of long-term Indebtedness (the sum of
clause (b)(i)(3), the “Maximum Incremental Amount”);”
2. Effective Date. This Amendment shall be deemed effective as of the Third
Restatement Date upon the execution and delivery of this Amendment by the Loan
Party Agent and the Agent.
3. Acknowledgment. The Loan Party Agent acknowledges and agrees that the
execution, delivery and performance of this Amendment and the other documents on
the date hereof shall not impair the validity, effectiveness or priority of the
Liens granting pursuant to the Security Documents.


4. Reference to and Effect Upon the Loan Agreement.
(a) Except as specifically amended above, the Loan Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Loan Agreement or any Loan Document, nor constitute a waiver of any
provision of the Loan Agreement or any Loan Document. Upon the effectiveness of
this Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.
(c) This Amendment shall constitute a Loan Document for purposes of the Loan
Agreement and the other Loan Documents.
5. Costs and Expenses. The Loan Party Agent hereby affirms its obligation under
Section 3.4 of the Loan Agreement to reimburse Agent for all reasonable
out-of-pocket expenses incurred by Agent in connection with the negotiation and
preparation of this Amendment, including but not limited to the reasonable fees,
charges and disbursements of attorneys for Agent with respect thereto.
6. Governing Law. This Amendment shall be governed by the laws of the State of
New York.


- 3 -




--------------------------------------------------------------------------------



7. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of a signature page of this Amendment or any document
executed in connection therewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement. Any
electronic signature, contract formation on an electronic platform and
electronic record-keeping shall have the same legal validity and enforceability
as a manually executed signature or use of a paper-based recordkeeping system to
the fullest extent permitted by applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.
[signature pages follow]




- 4 -





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
COOPER-STANDARD AUTOMOTIVE INC., as Loan Party Agent
By:/s/ Jonathan P. Banas
Name: Jonathan P. Banas
Title: EVP, CFO



[Signature Page to Amendment No. 2 to Third Amended and Restated Loan Agreement]




--------------------------------------------------------------------------------





AGENT:


BANK OF AMERICA, N.A.,as Agent
By: /s/ Thomas H. Herron  
Name: Thomas H. Herron
       Title: Senior Vice President






